Davis, J.
(dissenting in part). With the determination of the majority that the judgments should be modified in the respects indicated and as so modified affirmed, with emendations of findings, I am not in serious disagreement. However, I believe that there should be a new trial.
Originally the claim by plaintiffs of title to the sand bar was the principal issue presented. No title was established (241 App. Div. 494). With this determination the Court of Appeals was in evident agreement, although there was reversal and a new trial granted to enable plaintiffs to establish their riparian rights without resort to a new action (268 N. Y. 43). The new trial proceeded without change or amendment of pleadings.
On the original trial, where the question of title was involved, counsel for the defendant conceded that the town artificially raised the surface of the sand bar. That concession was of no importance on the question of title. On the present trial it was highly important. Counsel for the town did not seek formally to be relieved from the concession; but during the trial it was practically withdrawn, for the counsel for plaintiffs said he did not rely upon it. Without the concession the evidence that the bar was raised by the acts of the town was somewhat unsatisfactory and inconclusive, and was disputed. Therefore, it was necessary for the trial justice to rely on the concession in fixing liability on the town.
As it seems to me, an examination of the opinion, findings and judgments does not indicate a careful and deliberate determination of the vital issues. This is illustrated by the emendation of the findings and the modification of the judgments found to be necessary. Further, the judgments are in the form of mandatory injunctions directing the town to restore the bar to its original condition. Obviously performance as directed will be difficult of execution and enforcement. How may it be determined that defendant had failed to carry out the directions of the judgments and become hable for contempt? To punish for contempt the language of the mandate must be clearly expressed and the acts must be clearly violative of the terms of the judgment. (Ketchum v. Edwards, 153 N. Y. 534.)
If the remedy by injunction is too drastic, particularly where public interests are concerned, the court may in the alternative fix damages. (Ferguson v. Village of Hamburg, 272 N. Y. 234, 239, 240; Squaw Island F. T. Co. v. City of Buffalo, 273 id. 119, 130; *15Haber v. Paramount Ice Corporation, 239 App. Div. 324, 328; affd., 264 N. Y. 98.) It seems evident that the plaintiffs desire damages from somebody rather than to row a boat over this sand bar submerged at high tide. Therefore, I favor reversal as against the plaintiffs and a new trial.
In the Henry J. Gucker action: Judgment modified by striking therefrom (1) the provision for an extra allowance to the plaintiff and (2) so much of the direction to defendant town to restore the sand bar and the (DeBrabant) small cove as contemplates the restoration of that cove, and as thus modified affirmed, without costs. Findings of fact 11 and 21 and conclusions of law 1 and 9 are reversed. That part of any finding of fact or conclusion of law in which it is found that the uplands of plaintiff are “ adjacent ” or “ contiguous ” to the sand bar is reversed. Settle order on notice.
In the Koch action: Judgment modified by striking therefrom (1) the provision for an extra allowance to the plaintiff and (2) so much of the direction to defendant town to restore the sand bar and the (DeBrabant) small cove as contemplates the restoration of that cove, and as thus modified affirmed, without costs. Findings of fact 11 and 20 and conclusions of law 3 and 8 are reversed. That part of any finding of fact or conclusion of law in which it is found that the uplands of plaintiff are “ adjacent ” or “ contiguous ” to the sand bar is reversed. Settle order on notice.
In the Bunce action: Judgment modified by striking therefrom (1) the provision for an extra allowance to the plaintiff and (2) so much of the direction to defendant town to restore the sand bar and the (DeBrabant) small cove as contemplates the restoration of that cove, and as thus modified affirmed, without costs. Findings of fact 10 and 19 and conclusions of law 3 and 8 are reversed. That part of any finding of fact or conclusion of law in which it is found that the uplands of plaintiffs are “ adjacent ” or “ contiguous ” to the sand bar is reversed. Settle order on notice.
In the Albert Gucker action: Judgment modified by striking therefrom (1) the provision for an extra allowance to the plaintiff and (2) so much of the direction to defendant town to restore the sand bar and the (DeBrabant) small cove as contemplates the restoration of that cove, and as thus modified affirmed, without costs. Findings of fact 11 and 20 and conclusions of law 3 and 8 are reversed. That part of any finding of fact or conclusion of law in which it is found that the uplands of plaintiff are “ adjacent ” or “ contiguous ” to the sand bar is reversed. Settle order on notice.